
	

114 HR 4679 IH: People Before Party Act of 2016
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4679
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Mr. Dent (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to eliminate straight-party voting from any voting
			 system used for Federal elections.
	
	
 1.Short titleThis Act may be cited as the People Before Party Act of 2016. 2.Elimination of straight-party voting in Federal electionsSection 301(a)(6) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(6)) is amended by striking the period at the end of the sentence and inserting , except that no State may provide a voter with the opportunity to indicate the selection of a political party as a representation of the selection of an individual candidate..
		
